UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7332


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SIRONDA LAVYREE SANDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:09-cr-00020-F-1)


Submitted:   January 13, 2016             Decided:   February 11, 2016


Before DUNCAN and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sironda Lavyree Sanders, Appellant Pro Se.       Leslie Katherine
Cooley,   Jennifer  P.   May-Parker,   Assistant   United  States
Attorneys, Shailika S. Kotiya, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sironda Lavyree Sanders appeals the district court’s order

denying her 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction     based     on     Amendment       782     to     the     U.S.      Sentencing

Guidelines.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm.

     A district court may reduce a prison term if a defendant’s

Guidelines range has subsequently been lowered by the Sentencing

Commission     and    the     reduction      is      consistent       with      applicable

policy statements.           18 U.S.C. § 3582(c)(2) (2012).                  A reduction

is   not    consistent        with    applicable            policy    statements        and

therefore    not     authorized      under     § 3582(c)(2)          if   “an    amendment

listed in [U.S. Sentencing Guidelines Manual § 1B1.10(d) (2014)]

does not have the effect of lowering the defendant’s applicable

guideline range.”       USSG § 1B1.10(a)(2)(B).                We review a district

court’s decision under § 3582(c)(2) for abuse of discretion and

its determination regarding the scope of its legal authority de

novo.    United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013).

     In deciding whether to modify a prison term pursuant to a

retroactive    amendment       to    the   Sentencing         Guidelines,        we    first

“determine    the     amended    guideline          range    that    would      have   been

applicable     to     the     defendant        if    the      amendment(s)        to    the

guidelines listed in [USSG § 1B1.10(d)] had been in effect at

the time the defendant was sentenced.”                         USSG § 1B1.10(b)(1);

                                           2
Dillon v. United States, 560 U.S. 817, 827 (2010).                        “In making

such    determination,         the    court     shall     substitute      only     the

amendments listed in [USSG § 1B1.10(d)] for the corresponding

guideline provisions that were applied when the defendant was

sentenced     and     shall     leave     all   other     guideline      application

decisions unaffected.”          USSG § 1B1.10(b)(1).

       At sentencing, the district court adopted the presentence

report and found that Sanders was a career offender.                        Applying

Amendment 782, her advisory Guidelines range based on her career

offender     status    has      not     changed.        Because    the    Sentencing

Commission    has     not     lowered    the    range,    a   reduction    under    18

U.S.C. § 3582(c)(2) is not authorized.                   We therefore affirm the

district court’s order.

       We dispense with oral argument because the facts and legal

contentions    are     adequately       presented   in     the    materials   before

this Court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           3